Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 16, 2017

                                       No. 04-16-00799-CV

                           IN THE INTEREST OF B.K., A CHILD,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-13845
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
       Appellant filed a notice of appeal on December 7, 2016, stating his intent to appeal an
order “rendered on July 21, 2016 and November 21, 2016.” The notice of appeal also stated,
“No final order has been entered in this matter as of the date of filing this Notice of Appeal.”

       On January 20, 2017, a clerk’s record was filed in this appeal containing an order signed
by the trial court on November 15, 2016, relating to a hearing on a petition to modify held on
July 20-21, 2016, and a hearing on an application for temporary injunction held on November
15, 2016. On November 22, 2016, the trial court signed an order clarifying the November 15,
2016 order.

       On January 29, 2017, a sealed reporter’s record from the hearing held on July 20-21,
2016 also was filed.

       Because the appellate record appeared to be complete, a deadline for the filing of
appellant’s brief was set for February 20, 2017. On February 14, 2017, the appellant filed a
motion requesting an extension of time to file his brief. The motion states a final order was
signed on February 13, 2017; however, “a fatal error in the court’s ruling was discussed,” and
appellant intends to file a motion to modify in the trial court to correct that fatal error. Appellant
requests this court to extend the deadline to file his brief until “30 days after the trial court has
ruled on the forthcoming” motion to modify.

        Based on the foregoing, the orders that are the subject of this appeal and this court’s
jurisdiction is unclear. It is therefore ORDERED that appellant file his motion to modify the
trial court’s February 13, 2017 order no later than February 17, 2017. It is FURTHER
ORDERED that the trial court conduct a hearing and rule on the motion to modify no later than
March 20, 2017. It is FURTHER ORDERED that the trial court clerk file a supplemental clerk’s
record in this appeal no later than March 27, 2017 containing: (1) the trial court’s February 13,
2017 order; (2) the appellant’s motion to modify; and (3) the trial court’s order ruling on
appellant’s motion to modify. All other appellate deadlines are suspended pending further order
of this court.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court